Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5-12 are pending and presented for this examination.  
Oath/Declaration
The Dec under 37 CFR 1.132 filed 07/29/2022 is insufficient to overcome the rejection of claims 5-12 based upon Kimura as set forth in the last Office action because of the following reasons:
Applicant alleges that compositional relationship of Si, Mn and Cr contents contributes to the area ratio of the bainite microstructure.
Such argument is not persuasive because it is well known in the steel art that area ratio of microstructure is not only depending on the elemental compositions, but also on the process of making the steel rail.   Second, Steel No 2, 4 and 9 in Table 1 of instant application have formula (1) value of 0.4, 0.35 and 0.39 respectively which fall outside of amended formula (1) range.  However, same Steel No 2, 4 and 9 in Table 3 of instant application result in bainite area ratio of 11, 8 and 10% respectively which fall within claimed bainite area ratio range of 5-20%.  
Hence, it is not reasonable to conclude that formula (1) range of 0.41-0.55 has demonstrated unexpected result such as area ratio of bainite microstructure because instant application Steel Nos 2,4 and 9 outside of formula (1) range meets instant claimed area ratio of bainite microstructure.   Third, comparative steel Nos 24, 32 and 33 which had formula (1) values 0.28, 0.25 and 0.29 are too far from amended lower limit of 0.41%. In other words, criticality of amended formula (1) range is NOT demonstrated absent at least one comparative example close to and below amended lower limit of 0.41%.
Applicant alleges that rails disclose in Kimura and Honjo did not achieve the area ratio of bainite microstructure as claimed.
Such argument is moot because Honjo is withdrawn.  Second,  In view of Tables 1 and 2 below demonstrates Kimura’s Si, Mn and Cr all overlapping or close to amended Si, Mn and Cr ranges and applicant fails to demonstrates criticality of amended formula (1) range, 103 rejection over Kimura is maintained.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Status of Previous Rejections
102 rejection over Kimura/Honjo are withdrawn from previous office action of 06/01/2022 in view of amendment of claim 1.
A new ground of rejection is made as follows.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2021, 08/04/2021, 01/18/2021, 11/29/2021, 03/17/2022, 09/23/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (EP3124636A1 using US 20170101692 as English Translation).
As for claims 5-12, it is noted instant claim 5 is amended to require Si 0.79-1.2% and formula (1) value is 0.41-0.55.
Kimura discloses a rail and method for manufacturing the rail. (Title)  The rail is made of Steel in which Table 1 Steels A and D (paragraph [0116]) both have every elemental compositions all within presently claimed compositions ranges except Si as disclosed in Tables 1 and 2 below respectively.   However, it should be noted preferable Si broad range is 0.5-1.3% (paragraph [0071] last line)   Hence, Kimura’s preferable SI range overlaps instant amended Si range.
Regarding instant claim 5 required Formula (1), using Mn and Cr amount of Steels A and D in Tables 1 and 2 below, combined with preferable Si broad range 0.5-1.3%, formula (1) is expected to be overlapping instant amended formula (1) value as indicated in Tables 1 and 2 below.
Further, It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
	In the instant case,  if Si=0.8%, Mn-0.56% and Cr=0.76%, formula (1) is expected to be 0.4266% which falls within amended 0.41-0.55 range.
In addition, same Steel A is used to make Rails Nos 1-12 and same Steel D is used to make Rail No 21 (Table 2 of paragraph [0120]) by hot rolling, cooling at same hot rolling finish temperature, cooling start and stop temperature and cooling rate as required by instant  process claims 9-12 as illustrated in Tables 3-4 below.
Regarding instant claim 5 required microstructure and Vickers hardness, they are both structure and property limitation due to a combination of elemental compositions of the steel and process of making the rail comprising the steps of hot rolling, cooling and same hot rolling and cooling process parameter as recited in process claims 9-12.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Since the rail product of Kimura has compositions that meet the instant application composition and is made from a similar process steps of hot rolling and cooling and same hot rolling and cooling process parameters as demonstrated in tables 1-4 below , it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Kimura.    See MPEP 2112.01 I.
Table 1
Element
Applicant
(weight %)
Kimura et al.
(weight %)
TABLE 1
Steel A
overlap
(weight %)
C
0.7-0.85
0.82
0.82
Si
0.79-1.2
0.5-1.3
0.79-1.2
Mn
0.2-1
0.56
0.56
P
<=0.035
0.016
0.016
                  S
<=0.012
0.004
0.004
Cr
0.4-1.3
0.76
0.76
Formula (1)
0.41-0.55
0.40-0.48
0.41-0.48
                  Nb (Claim 6)
<=0.05
0.001
0.001
Al (Claims 7 and 8)
<=0.07
0.002
0.002
Ti (Claims 7 and 8)
<=0.05
0.001
0.001


Table 2
Element
Applicant
(weight %)
Kimura et al.
(weight %)
TABLE 1
Steel D
Overlap
(weight %)
C
0.7-0.85
0.76
0.76
Si
0.79-1.2
0.5-1.3
0.79-1.2
Mn
0.2-1
0.93
0.93
P
<=0.035
0.015
0.015
                  S
<=0.012
0.007
0.007
Cr
0.4-1.3
0.53
0.53
Formula (1)
0.41-0.55
0.382-0.462
0.41-0.462
                  Cu (Claim 6)
<=1
0.31
0.31
                  Nb (Claim 6)
<=0.05
0.001
0.001
                Ni (Claim 6)
<=1
0.15
0.15
                V (Claim 6)
<=0.3
0.072
0.072
Al (Claims 7 and 8)
<=0.07
0.001
0.001
Ti (Claims 7 and 8)
<=0.05
0.002
0.002


Table 3
Process parameters
Applicant

Kimura et al.
TABLE 2
Rail No 3
WithIn

Hot rolling finish temperature (oC)
850-950
950
950
Cooling start temperature(oC)
>=Pearlite transformation
820
820
Cooling stop temperature(oC)
350-600
450
450
Cooling rate (oC/s)
2-10
3.3
3.3


Table 4
Process parameters
Applicant

Kimura et al.
TABLE 2
Rail No 21
WithIn

Hot rolling finish temperature (oC)
850-950
950
950
Cooling start temperature(oC)
>=Pearlite transformation
820
820
Cooling stop temperature(oC)
350-600
450
450
Cooling rate (oC/s)
2-10
3.3
3.3


Response to Argument
	In response to argument that Kimura’s Steel A and D Si content are 0.53 and 1.43 fall outside of amended Si range, argument is not persuasive because 102 rejection over Kimura is withdrawn.  Kimura’s preferable Si range 0.5-1.3% overlaps amended Si range of 0.79-1.2%.  Hence, 103 rejection is maintained due to overlapping.
	In response to argument that Steels A and D of Kimura do not satisfy amended formula (1) range, argument is not persuasive because using Kimura’s preferable Si range 0.5-1.3% and Mn and Cr of Steels A and D, calculated formula (1) value overlaps amended formula (1) range.
	In response to argument that Honjo’s Si content of 0.5-0.75% teaches away from amended Si range, argument is moot since Honjo is withdrawn.
In response to argument that value of formula (1) is a result effective variable for the area ratio of bainite microstructure, argument is not persuasive because instant application Steel Nos 2,4 and 9 have outside of formula (1) range but still meets instant claimed area ratio of bainite microstructure and exhibited well balanced wear resistance and fatigue damage resistance.  Hence, the effect of formula (1) on the area ratio is unclear.
In response to argument that absence teaching of relationship between Si, Mn and Cr contents and area ratio of bainite would not expect to produce a rail satisfying the formula(1) or the area ratio of bainite based on the disclosure of Kimura or Honjo, argument is not persuasive because instant claim 5 is directed to a product, not relationship between Si, Mn and Cr contents and area ratio of bainite. Using Si=0.8%, Mn-0.56% and Cr=0.76%, formula (1) is expected to be 0.4266% which falls within amended 0.41-0.55 range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more inf0.005ormation about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733